Citation Nr: 1132228	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-27 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had four months of active duty for training from February to June 1967, additional periods of active and inactive duty for training from June 1967 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO which denied the benefits sought on appeal.  In April 2011, the Veteran testified at a hearing before the undersigned at the RO.  


FINDING OF FACT

The Veteran is not shown to have a hearing loss at present which is related to service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal and testified at hearing at the RO before the undersigned in April 2011.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted for sensorineural hearing loss if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d) (2010).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2010).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laman v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Factual Background & Analysis

The Veteran contends that his current bilateral hearing loss was due to exposure to acoustic trauma from weapons training during his initial period of active duty for training and from using jackhammers during his various periods of active and inactive duty for training. 

Initially, the Board notes that while the Veteran is competent to report his symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The audiological findings described below which were recorded prior to November 1967 have been converted to the ISO standard.  

At a pre-reserve service enlistment examination in May 1966 the Veteran specifically denied any hearing loss.  Audiometric testing revealed (with pure tone thresholds recorded in decibels):  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
15
10
10
15
25

An audiological examination was not conducted at the time of the Veteran's service entrance examination for active duty training in February 1967.  At that time, the Veteran specifically denied any ear or hearing problems, and no pertinent abnormalities were noted on examination.  

Audiological findings, as converted to ISO units currently in effect, at the time of his release from active duty training examination in June 1967 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

Audiological findings on a quadrennial reserve service examination in June 1970, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
20
LEFT
5
5
20
-
10
In May 2008, the Veteran filed his claim seeking service connection for bilateral hearing loss.  However, no medical evidence documenting any hearing loss was submitted between 1970 and 2008.

The Veteran was provided with a VA examination in July 2008.  In the examination report, the examiner indicated that the claims file was reviewed and the examiner included a description of the Veteran's complaints, medical history and the findings on examination.  At the examination, the Veteran reported that his only significant noise exposure was in service during weapons training at the firing range and working with jackhammers, and he denied any post-service vocational or recreational noise exposure.  Audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
55
65
LEFT
15
25
50
50
50

The diagnoses included sensorineural hearing loss, bilaterally.  However, the examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss was related to service, based on the fact that his hearing was within normal limits at the time of release from active duty training.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  

The issue in this case does not involve a simple diagnosis; and, as noted, the Veteran is not competent to provide more than simple medical observations.  The Veteran's current hearing loss may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his current ear problems.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran does not claim that he had a noticeable hearing loss during service and testified that he never sought medical attention for any ear problems or hearing loss in service.  In fact, the Veteran specifically denied any ear problems or hearing loss at the time of his release from active duty training examination in June 1967, and on a subsequent quadrennial reserve examination in June 1970.  Moreover, the audiological findings on those examinations showed his hearing acuity was within normal limits.  That is, there was no evidence of a hearing loss for VA purposes.  

The Board has carefully and sympathetically considered the Veteran's assertion that his hearing loss was caused by his noise exposure in service.  However, he has not presented any competent medical evidence to support his belief.  The service treatment records showed no evidence of a hearing loss at anytime during his active duty for training or, significantly, at the time of a quadrennial reserve service examination more than three years after his release from active duty training.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran has never asserted that he had any ear or hearing problems in service, or that he noticed any hearing problems until some unspecified time after his release from active duty training, and never sought medical attention for any hearing problems until more than forty years after service.  The Veteran's wife testified that his hearing was "not good for a long time" even when he was younger, and that it had gotten worse over the years.  However, her testimony lacks any component of time that would relate the onset of the Veteran's hearing loss to a period of reserve service.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his current bilateral hearing loss is related to service is of limited probative value.  Buchanan v. Nicholson, supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  

In this regard, the Board notes that it may, and will, consider in its assessment of a service connection claim, the passage of a lengthy period of time wherein the Veteran has not complained of the maladies at issue.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints); see also, Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  In this case, more than three decades elapsed after the Veteran's reserve service without any hearing treatment being sought; and the Veteran's hearing was found to be within normal limits on every occasion it was tested while he was in the reserves.

Moreover, the Board finds the July 2008 VA opinion concerning the etiology of the Veteran's current hearing loss is persuasive, as it was based on a thorough review of the claims file and provided a rational explanation for concluding that his current hearing loss was not related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has presented no competent medical evidence to refute that opinion or to contest the examiner's findings.  

As there is no evidence of a hearing loss in service, no competent medical evidence suggesting a connection between the Veteran's current hearing loss and service, or any objective evidence of a hearing loss until more than four decades after service, the record affords no basis to grant service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral defective hearing.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral defective hearing is denied.  




____________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


